t c memo united_states tax_court dynadeck rotary systems ltd martin lettunich tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date martin n lettunich pro_se paul k webb for respondent memorandum opinion laro judge this case was submitted to the court fully stipulated under rule respondent issued to petitioner a notice of final_partnership_administrative_adjustment on behalf of dynadeck rotary systems ltd partnership with respect to the partnership’s and taxable years following concessions we must decide whether the partnership had debt that allowed its partners to increase their bases in the partnership under sec_752 we hold it did not unless otherwise indicated section references are to the internal_revenue_code in effect for the relevant years rule references are to the tax_court rules_of_practice and procedure background the parties have filed with the court a stipulation of facts and related exhibits we find the stipulated facts accordingly and set forth the relevant facts in this background section the partnership’s principal_place_of_business was in saratoga california at all relevant times in late matthew schadeck mr schadeck three of his colleagues’ mr schadeck and his three colleagues are collectively referred to as the individuals and dynadeck rotary systems incorporated corporation a california s_corporation formed the partnership to develop an idea that mr schadeck had for a new rotary engine the individuals had incorporated the corporation on date and they were its only shareholders the individuals intended that the corporation would secure funding for the rotary engine’s development and ' the colleagues’ names are garon handley fred schadeck and an attorney named martin lettunich mr lettunich they used the corporation’s funds to pay a majority of the partnership’s expenses also in late the laurel assets group lag an unrelated investment group expressed interest in investing in the corporation mr lettunich met with representatives of lag to discuss its interest and lag advanced dollar_figure to the corporation on date lag and the corporation agreed that the corporation would repay lag the dollar_figure with interest by date if they did not reach an investment agreement by date as of date lag and the corporation believed they would agree to an investment of up to dollar_figure by date at which time they would consider the dollar_figure part of that investment mr schadeck applied to patent his idea on date he transferred his rights in that application to the partnership approximately year later and the partnership immediately assigned those rights to magnitude technologies incorporated magnitude a corporation whose shareholders were the individuals lag advanced another dollar_figure to the corporation in the first half of making lag’s total advance dollar_figure the corporation asked lag to take an interest in the partnership in consideration for the dollar_figure lag asked that the dollar_figure be converted into a royalty arrangement as of date the corporation and lag had not agreed to the terms under which they would characterize the dollar_figure as an investment in the corporation on date lag informed the corporation that lag was considering the dollar_figure as debt owed to it by the corporation as of date and that the corporation was in default of that debt lag agreed at that time to lend an additional dollar_figure to the corporation making the total debt dollar_figure lag agreed to cancel the entire debt if it and the corporation reached a royalty or other satisfactory agreement by date on date mr lettunich in his capacity as secretary treasurer of the corporation signed a promissory note in which the corporation agreed to pay dollar_figure with interest to lag by date neither that note nor the enclosed letter from lag to the corporation referenced the partnership nor did either the note or the letter provide that the debt was secured on date an agreement concerning the dollar_figure was reached between lag on the one hand and magnitude the partnership and the corporation collectively the dynadeck group on the other hand pursuant to that agreement which provided that it was effective as of date the dynadeck group agreed that in consideration of the dollar_figure they would among other things pay to lag a royalty equal to percent of the gross_receipts received by the dynadeck group on date the partnership filed its and federal partnership information returns with the commissioner those returns did not report any liabilities of the partnership for the related years discussion sec_752 allows partners to increase their bases ina partnership by an increase in their share of partnership liabilities see also sec_1_752-1 income_tax regs respondent determined that the partnership had no debt during or that would allow the partners to increase their bases under sec_752 petitioner argues that the dollar_figure owed to lag was a partnership debt that increased each partner’s basis in the partnership during and petitioner acknowledges that lag transferred the dollar_figure directly to the corporation and that the promissory note listed the corporation as the obligor but asserts that the corporation received the dollar_figure as the partnership’s agent we disagree with petitioner that the partners may increase their bases in the partnership to reflect the dollar_figure debt the facts of this case do not establish that the partnership was ever liable to repay any of that amount the sole evidence that we find in the record as to a debtor creditor relationship is the promissory note which provides clearly that the corporation owed the money to lag the note says nothing nor is there evidence to support petitioner’s claim that the corporation executed that note as the partnership’s agent or that the partnership was liable for the note’s repayment nor is there any evidence of a written_agreement identifying the corporation as the partnership’s agent or evidence that the corporation was held out as the partnership’s agent in dealings with lag or another third party see commissioner v bollinger 485_us_343 our conclusion is supported by the fact that the corporation’s role in the partnership was to secure funds for the partnership and that the record is barren as to any obligation or effort on the part of the partnership to secure its own funds nor do we find that any of the partnership’s partners except the corporation had such an obligation in fact each of the partners appears to have contributed something unique to the partnership in the case of messrs schadeck and lettunich for example the former contributed his rights in the underlying patent and the latter contributed his legal skills and his labor the corporation expected to and did generate and contribute funds to the partnership we hold that the partnership was not liable for any part of the dollar_figure owed to lag and accordingly that no partner is entitled to increase his or its basis in the partnership on account of that debt we have considered all arguments for a contrary holding and we reject all arguments not discussed herein as without merit or irrelevant decision will be entered under rule
